Title: Reuben G. Beasley to Thomas Jefferson, 29 September 1817
From: Beasley, Reuben G.
To: Jefferson, Thomas


                    
                        Sir,
                        American Consulate Havre,
Sep. 29, 1817.
                    
                    By the ship Atlas Cap. Jennison bound to Alexandria I have this day shipped to the care of Robt Patton Jr. a Case of Books received from De Bure freres of Paris for you—value fr. 700.
                    I avail myself of this occasion to make you a tender of my Services here, and am with great respect—   , Sir,
                    
                        Your Obedient Servant
                        R G Beasley
                    
                